Citation Nr: 0434409	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-07 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran reportedly served on active duty from October 
1960 to May 1983.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2002 rating decision of the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a member 
of the Board in August 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is claiming service connection for diabetes 
mellitus.  Review of the record shows that testing was 
conducted for this disorder on several occasions while he was 
on active duty.  These records were reviewed by a VA 
specialist who examined the veteran in October 2003.  At that 
time, the specialist stated that, as the glucose tolerance 
testing performed in service did not meet the criteria for a 
diagnosis of diabetes mellitus, the onset of diabetes would 
appear to have been in the year 2000.  Following testimony at 
a hearing dated in August 2004, the veteran submitted a 
statement from a private physician, dated in September 2004, 
who also reviewed the veteran's medical records and stated 
that glucose tolerance testing indicated impaired glucose 
tolerance and as likely as not signified the beginning of the 
veteran's diabetes mellitus.  The veteran declined to waive 
consideration of this medical statement by the RO.  Further, 
it is noted that where there is a wide diversity of medical 
opinion, an additional examination should be performed.  
Cousino v. Derwinski, 1 Vet. App. 536 (1991).  



In view of the foregoing, the case is remanded for the 
following:

1.  The RO should arrange for the veteran 
to undergo an additional specialist 
examination to ascertain the probable 
onset of his diabetes mellitus.  The 
examiner should be requested to review 
all of the veteran's medical records, 
including the medical opinions dated in 
October 2003 and September 2004.  The 
examiner should be requested to render an 
opinion regarding whether it was at least 
as likely as not (probability of 50 
percent or greater) that the veteran may 
have manifested early symptoms of 
diabetes mellitus while he was on active 
duty.  The claims folder should be made 
available for review in connection with 
this examination.  The specialist should 
provide complete rationale for all 
conclusions reached.

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



